In a proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of Finance, dated October 18, 2000, which denied the petitioner’s request to cancel its real estate tax debt, the petitioner appeals (1) from a judgment of the Supreme Court, Queens County (Polizzi, J.), dated May 10, 2001, which denied the petition and dismissed the proceeding, and (2), as limited by its brief, from so much of an order of the same court, dated September 28, 2001, as denied its motion for leave to renew.
Ordered that the judgment is affirmed; and it is further,
Ordered that the order is affirmed insofar as appealed from; and it is further,
Ordered that one bill of costs is awarded to the municipal respondents.
The record supports the Supreme Court’s determination that the petitioner was not entitled to a tax exemption pursuant to RPTL 420-a (1) (a) and cancellation of the retroactive tax as*408sessment imposed (see Congregation Zemach David of New Sq. v County of Rockland, 163 AD2d 668, 670; cf. Mohonk Trust v Board of Assessors of Town of Gardiner, 47 NY2d 476).
The petitioner’s remaining contentions are without merit. Florio, J.P., Feuerstein, Krausman and Crane, JJ., concur.